             Case 1:20-cv-08635-CM Document 23 Filed 05/06/21 Page 1 of 2




                                 USDCSDNY                                         Jonathan E. Temchin
                                                                                           212 .216. 1139
                                 DOCUMENT                                    jtemchin@tarterkrinsky .com
                                 ELECTRONICALLYFll..ED




BYECF




        This office represents Defendants Edge Interactive LLC and Matthew Race (collectively,
"Defendants") in the above-referenced matter. We are writing pursuant to Local Civil Rule 83.9
of the Local Rules of the United States District Courts for the Southern and Eastern Districts of
New York to request that this Court issue an order referring this matter to mediation before
Magistrate Judge James L. Cott and staying all deadlines pending the conclusion of mediation.

        Plaintiff FPK Services LLC ("Plaintiff') commenced this action against Defendants and
has asserted claims of copyright infringement and breach of a non-compete agreement.
Defendants have denied the allegations against them and have asserted a counterclaim for a
declaration that the non-compete agreement is unenforceable . Since the filing of this action,
Plaintiffs counsel and Defendants' counsel have attempted to resolve this dispute in good-faith
and have even exchanged draft settlement agreements towards that end. Unfortunately, the
parties have not been able to reach a resolution on their own.

        As this Court is aware, mediation is a vital alternative to litigation and its benefits include
its cost-effectiveness, speed and adaptability. Experience has shown that even where the parties
believe that there is no possibility of settlement at the outset of mediation, they may change their
minds during the process. In Defendants' view, a neutral mediator's involvement in the
settlement discussions may very well bring thi s matter to a swift conclusion, saving the time and
expense of costly discovery and protracted litigation.

        Plaintiffs counsel has advised that Plaintiff does not consent to mediation. Nevertheless,
I am confident that having a neutral third-party sounding board will advance the matter towards a
resolution. Accordingly, Defendants request that this Court issue an order referring this matter to
mediation before Magistrate Judge James L. Cott and staying all deadlines pending the
conclusion of mediation.


(C lie nt/086989/l /02382429DOCX; I }
         Case 1:20-cv-08635-CM Document 23 Filed 05/06/21 Page 2 of 2

Hon. Colleen McMahon, U.S.D.J.
MJY 6, 2021
Page 2


      In closing, we thank the Court for its consideration in this matter.


                                                     Respectfully submitted,




                                         ,--

cc:   All Counsel of Record (BY ECF)
